DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending in the application.
	Claims 15-19 were previously withdrawn from current consideration by the Examiner as being drawn to a non-elected invention.
	Claims 1-14 remain under current consideration by the Examiner.
	In the response filed 29 June 2022, claims 1, 3-5, 10, and 13 were amended.  These amendments have been entered.
	This Office Action is made Non-Final.

Abstract
The amended abstract filed 29 June 2022 is objected to because of the following informalities.  Correction is required.  See MPEP § 608.01(b).
The amended abstract does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Drawings
The drawings were received on 29 June 2022.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fountain (US Patent 6,053,284).
	Re Claim 1:  Fountain discloses a support apparatus, comprising:
a truss frame (see Fig .1); 
a base member (12) at a bottom of the truss frame; 
an engagement unit (the upper connection area near 54a, 54b in Fig. 1) at a top of the truss frame; 
wherein a clamp member (22) is set upon the base member (12) at a side of the truss frame.
Re Claim 2:  Fountain discloses a support apparatus wherein the truss frame comprises an anterior member (9) and a posterior member (50).
Re Claim 3:  Fountain discloses a support apparatus wherein the anterior member (9) has at least one handle (for example, rungs 9c; Examiner notes that a “handle” can be considered anything that can be grasped or handled) coupled to at least one side thereof.
Re Claim 4:  Fountain discloses a support apparatus wherein the posterior member (50) has at least one handle (for example, member 14e; Examiner notes that a “handle” can be considered anything that can be grasped or handled) coupled to at least one side thereof.
Re Claim 5:  Fountain discloses a support apparatus further comprising a clamp housing (22; see Fig. 2) and a clamp counterpart (32a) slidably imposed through the clamp housing.
Re Claim 6:  Fountain discloses a support apparatus further comprising an adjustable fastener (36) coupled through the clamp housing (22) to the clamp counterpart.
Re Claim 7:  Fountain discloses a support apparatus wherein the clamp counterpart (32a) further comprises a sliding member (34) and a clamp jaw plate (32a).
Re Claim 8:  Fountain discloses a support apparatus wherein the adjustable fastener ( 36) is adjustable to slide the sliding member (34) through a range of positions within the clamp housing (22) so as to provide a variable clearance between the base member and the clamp jaw plate.
Re Claim 9:  Fountain discloses a support apparatus wherein the truss frame further comprises at least one horizontal support member (66a; see Fig. 4) coupled at a first end to the posterior member (9) and coupled at a second end to the anterior member (50), the at least one horizontal support member configured to link the posterior member and anterior member and increase structural stability.
Re Claim 10:  Fountain discloses a support apparatus further comprising a support platform (60; Fig. 4) having brackets (66a, 66b), wherein the support platform is pivotably mounted to a receiver (64a, 64b) of the engagement unit.
Re Claim 11:  Fountain discloses a support apparatus wherein a shaft (the pivot bolt extending through pivot brackets 64a, 64b) is imposed through the brackets (66a, 66b) and the receiver (64a, 64b).
Re Claim 12:  Fountain discloses a support apparatus further comprising platform guides (54a, 54b) pivotably mounted (Examiner notes that the pivot brackets 64a, 64b allow the side plates 54a, 54b to be mounted in a pivotable manner, at least with respect to the struts 50a, 50b) to two sides of the support platform.
Re Claim 13:  Fountain discloses a support apparatus wherein a platform guide (54a, 54b) is fastened to the support platform (60) such that a dominating portion of the platform guide protrudes over a top of the support platform.
Re Claim 14:  Fountain discloses a support apparatus the engagement unit comprises:
a receiver (66a; Fig. 4);
a shaft (the pivot bolt extending through pivot bracket 64a) imposed through the receiver; and
a roller guide (each of the two opposing sides of pivot bracket 64a) fastened to each end of the shaft.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678